DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/21/22 have been fully considered but they are not persuasive. Applicant states that Nagatsu teaches away from coupling a pusher propeller to the tailboom. Tailboom is defined as “a spar, or small-diameter structure, that connects tail surfaces to a pod-type fuselage.” (https://aviation_dictionary.en-academic.com/6593/tail_boom). The broadest reasonable interpretation of the Nagatsu reference is that there are three tailbooms – element 9 and elements 3 on the left and right. Therefore, the pusher propeller and the tail rotor system are both directly attached to the tailboom 9. Furthermore, the language “coupled to” also includes configurations in which the components are indirectly coupled to one another with intermediate members, as is the case with tailbooms 3. The quotations of Nagatsu by the applicant in the response only state there may be some benefits to locating the pusher propeller closer to the fuselage, rather than further away at the rear end of a tailboom. In fact, Nagatsu states that “substantially all of the prior art helicopters of the type described have a propeller provided at either the forward end of the fuselage, the rear end of the tail boom, or at the leading edge of a fixed wing”, therefore providing evidence that one of ordinary skill in the art would have considered many mounting locations for the pusher propeller. However, this point is moot as the “coupled to” claim language is currently met by Nagatsu in view of Eller.
Applicant also states that “Nagatsu teaches away from a pusher propeller providing torque and rotational energy to the main rotor system during an autorotation landing”. Applicant quotes Nagatsu: “the pitch of the propeller blades is made zero-thrust position so as to minimize the power consumption by the propeller”. Minimizing power consumption is one benefit to operating the blades in this way but does not teach away from pitching the blades in other ways, as Eller teaches. The applicant also quotes a separate embodiment of Nagatsu: “by disconnecting the clutch when the propeller is not required to be driven, such as in the case of vertical ascending or descending, hovering or auto-rotation”. This separate embodiment also does not teach away and only states that the propeller is not required to be driven. There may still be many reasons why one would want the propeller to be driven, as Eller teaches.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13, 15, 17, 19-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagatsu (US 3448946 A) in view of Eller (US 20170274994 A1).
For claim 1, Nagatsu discloses a rotorcraft (Fig. 16) having an engine powered mode and an autorotation mode, the rotorcraft comprising:
a fuselage (2);
a tailboom (tailboom 9) coupled to and extending aftwardly from the fuselage;
a flight stabilizer (98, as it stabilizes flight) coupled to the tailboom (at least indirectly coupled to the tailboom 9 through intermediate members such as the fuselage and 3, 4, and 5);
an engine (12) disposed within the fuselage (Fig. 3);
a drivetrain (Fig. 4-6) configured to receive torque and rotational energy from the engine (12) in the engine powered mode;
a main rotor system (7) coupled to the drivetrain and rotatable to generate lift and forward thrust for the rotorcraft in the engine powered mode (Col 3, lines 17-18, “A power plant for driving the main rotor 7”); and
a pusher propeller (8) coupled to the drivetrain and rotatable to generate forward thrust for the rotorcraft in the engine powered mode (Col 3, lines 36-37, “a reduction gear box 17 in the driving system for the propeller 8”), the pusher propeller coupled to the tailboom (8 coupled to 9, shown in detail in Fig. 11) and positioned aft of the flight stabilizer (pusher 8 aft of stabilizer 98); and
a tail rotor system (4, 5, and 10) coupled to the drivetrain (Col 3, lines 21-23, “A driving shaft 9 for a tail rotor 10 is extending rearwardly from the rear end of the fuselage”) and rotatable to generate anti-torque thrust for the rotorcraft in the engine powered mode (able to rotate for that purpose), the tail rotor system coupled to the tailboom (4, 5, and 10 all coupled at the end of tailboom 9) and positioned aft of the pusher propeller (Fig. 1, tail located aft of pusher propeller) such that the propeller is interposed between the flight stabilizer and the tail rotor system (pusher 8 between stabilizer 98 and tail rotor system 4, 5, 10),
but fails to disclose that in the autorotation mode the pusher propeller is aerodynamically driven responsive to airflow therethrough and the drivetrain is configured to receive torque and rotational energy from the pusher propeller, thereby providing power to the main rotor system.
However, Eller teaches that in the autorotation mode the pusher propeller is aerodynamically driven responsive to airflow therethrough and the drivetrain is configured to receive torque and rotational energy from the pusher propeller, thereby providing power to the main rotor system (Para 0087, “With the propeller 42 in a windmill-brake state, the airflow will rotate the propeller 42, which will subsequently drive rotation of the main rotor assembly 18 and thus maintain rotor speed for controlled flight”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Nagatsu by providing a drivetrain in which the shaft of the pusher propeller can drive the main rotor as disclosed by Eller. One of ordinary skill in the art would have been motivated to make this modification to provide “an improved glide slope ratio” during autorotation and an optimal sink rate (Para 0087).
For claim 2, Nagatsu as modified discloses the rotorcraft as recited in claim 1 wherein the drivetrain further comprises a transmission (16) between the engine (12) and the main rotor system (7), the transmission configured to adjust a rotating speed ratio between the engine and the main rotor system (Col 3, lines 30-31, “the outputs of these engines 12 are taken out from a power transmission gear box to a mixing gear box 13”).
For claim 3, Nagatsu as modified discloses the rotorcraft as recited in claim 2 wherein the drivetrain further comprises a driveshaft (15) coupling the transmission and the pusher propeller (Fig. 5).
For claim 4-5, Nagatsu as modified discloses the rotorcraft as recited in claim 2 wherein the drivetrain further comprises a freewheeling unit, comprising a sprag clutch, coupled between the engine and the transmission (Col 3, lines 30-32, “the outputs of these engines 12 are taken out from a power transmission gear box to a mixing gear box 13 through a one-way clutch”).
For claims 6-8, Nagatsu as modified discloses the rotorcraft as recited in claim 1 wherein the main rotor system further comprises a non-rigid, fully articulated main rotor system comprising a plurality of rotor blades coupled to a rotor hub such that each rotor blade is configured to independently flap relative to the rotor hub about a flapping axis (Col 4, lines 2-3, “to vary the cyclic pitch and collective pitch of the main rotor”).
For claim 9, Nagatsu as modified discloses the rotorcraft as recited in claim 1 wherein the pusher propeller further comprises a plurality of variable pitch rotor blades (Col 4, lines 31-32, “the pitch angle of the propeller blades 8 is changed”).
For claim 10, Nagatsu as modified discloses the rotorcraft as recited in claim 9 wherein the pitch of the rotor blades of the pusher propeller is collectively controllable (Col 4, lines 2-3, “to vary the cyclic pitch and collective pitch of the main rotor”; Col 5, lines 40-44, “the pitch of the propeller 8 is adjusted to an angle at which no forward thrust is produced. When the helicopter is to fly forward, the pitch angle of the propeller blades is increased to obtain a desired forward thrust”).
For claim 11, Nagatsu as modified discloses the rotorcraft as recited in claim 9 wherein the pitch of the rotor blades of the pusher propeller is greater in the engine powered mode than in the autorotation mode of the rotorcraft (Col 5, lines 49-51, “Therefore, in this case also, the pitch of the propeller blades is made zero-thrust position so as to minimize the power consumption by the propeller”).
For claim 12, Nagatsu as modified discloses the rotorcraft as recited in claim 9 but fails to disclose a manual input for reducing the pitch of the rotor blades of the pusher propeller when the rotorcraft transitions from the engine powered mode to the autorotation mode
However, Eller teaches a manual input for reducing the pitch of the rotor blades of the pusher propeller when the rotorcraft transitions from the engine powered mode to the autorotation mode (Para 0087, “This change in the propeller pitch occurs through either a manual or automatic input provided by the fly-by-wire flight control system 120”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Nagatsu by providing a manual input for controlling the pitch of the rotor blades as disclosed by Eller. One of ordinary skill in the art would have been motivated to make this modification to provide a way to control the pitch of the rotor blades for control of the aircraft.
For claim 13, Nagatsu as modified discloses the rotorcraft as recited in claim 9 further comprising a flight control system configured to reduce the pitch of the rotor blades of the pusher propeller when the rotorcraft transitions from the engine powered mode to the autorotation mode (Eller, Para 0087, “This change in the propeller pitch occurs through either a manual or automatic input provided by the fly-by-wire flight control system 120”).
For claim 15, Nagatsu as modified discloses the rotorcraft as recited in claim 14 wherein the anti-torque system further comprises variable pitch rotor blades (Col 4, lines 55-56, “This pitch control mechanism for the tail rotor blades”).
For claim 17, Nagatsu discloses a rotorcraft (Fig. 16) having an engine powered mode and an autorotation mode, the rotorcraft comprising:
a fuselage (2);
a tailboom (tailboom 9) coupled to and extending aftwardly from the fuselage;
a flight stabilizer (98, as it stabilizes flight) coupled to the tailboom (at least indirectly coupled to the tailboom 9 through intermediate members such as the fuselage and 3, 4, and 5);
an engine (12) disposed within the fuselage (Fig. 3);
a drivetrain (Fig. 4-6) configured to receive torque and rotational energy from the engine (12) in the engine powered mode;
a main rotor system (7) coupled to the drivetrain and rotatable to generate lift and forward thrust for the rotorcraft in the engine powered mode (Col 3, lines 17-18, “A power plant for driving the main rotor 7”);
a pusher propeller (8) coupled to the drivetrain and rotatable to generate forward thrust for the rotorcraft in the engine powered mode (Col 3, lines 36-37, “a reduction gear box 17 in the driving system for the propeller 8”), the pusher propeller including a plurality of variable pitch rotor blades (Col 4, lines 31-32, “the pitch angle of the propeller blades 8 is changed”), the pusher propeller coupled to the tailboom (8 coupled to 9, shown in detail in Fig. 11) and positioned aft of the flight stabilizer (pusher 8 aft of stabilizer 98); and
a tail rotor system (10) coupled to the drivetrain (Col 3, lines 21-23, “A driving shaft 9 for a tail rotor 10 is extending rearwardly from the rear end of the fuselage”) and rotatable to generate anti-torque thrust for the rotorcraft in the engine powered mode, the tail rotor system coupled to the tailboom (4, 5, and 10 all coupled at the end of tailboom 9) and positioned aft of the pusher propeller (Fig. 1, tail located aft of pusher propeller) such that the propeller is interposed between the flight stabilizer and the tail rotor system (pusher 8 between stabilizer 98 and tail rotor system 4, 5, 10),
but fails to disclose a flight control system configured to collectively control the pitch of the rotor blades of the pusher propeller;
wherein, in response to the rotorcraft transitioning from the engine powered mode to the autorotation mode, the flight control system reduces the pitch of the rotor blades of the pusher propeller; and
wherein, in the autorotation mode, the pusher propeller is aerodynamically driven responsive to airflow therethrough and the drivetrain is configured to receive torque and rotational energy from the pusher propeller, thereby providing power to the main rotor system.
However, Eller teaches a flight control system (120) configured to collectively control the pitch of the rotor blades of the pusher propeller (Para 0042);
wherein, in response to the rotorcraft transitioning from the engine powered mode to the autorotation mode, the flight control system reduces the pitch of the rotor blades of the pusher propeller (Para 0087, “During autorotation, the pitch of the plurality of propeller blades 47 is adjusted from a position configured to generate thrust to a position that functions in a windmill-brake state (generating power with an increased drag)”); and
wherein, in the autorotation mode, the pusher propeller is aerodynamically driven responsive to airflow therethrough and the drivetrain is configured to receive torque and rotational energy from the pusher propeller, thereby providing power to the main rotor system (Para 0087, “With the propeller 42 in a windmill-brake state, the airflow will rotate the propeller 42, which will subsequently drive rotation of the main rotor assembly 18 and thus maintain rotor speed for controlled flight”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Nagatsu by providing a control system to automatically adjust the pitch of the pusher propeller and therefore drive the main rotor with the rotation of the pusher propeller as disclosed by Eller. One of ordinary skill in the art would have been motivated to make this modification to provide “an improved glide slope ratio” during autorotation and an optimal sink rate (Para 0087) by automatically adjusting the pitch of the propeller to generate rotation to be used by the main rotor.
For claim 19, Nagatsu as modified discloses the rotorcraft as recited in claim 17 wherein the drivetrain further comprises:
a transmission (16) between the engine (12) and the main rotor system (7), the transmission configured to adjust a rotating speed ratio between the engine and the main rotor system (Col 3, lines 30-31, “the outputs of these engines 12 are taken out from a power transmission gear box to a mixing gear box 13”);
a driveshaft (15) coupling the transmission and the pusher propeller (Fig. 5); and
a freewheeling unit coupled between the engine and the transmission (Col 3, lines 30-32, “the outputs of these engines 12 are taken out from a power transmission gear box to a mixing gear box 13 through a one-way clutch”).
For claim 20, Nagatsu as modified discloses the rotorcraft as recited in claim 17 wherein the main rotor system further comprises a fully articulated main rotor system including a plurality of rotor blades coupled to a rotor hub such that each rotor blade is configured to independently flap relative to the rotor hub about a flapping axis (Para 0042 “individual blade control (IBC)”, 0047).
For claim 21, Nagatsu as modified discloses the rotorcraft as recited in claim 1 but fails to disclose that the flight stabilizer further comprises first and second horizontal stabilizers coupled to and extending laterally from the tailboom and first and second vertical fins coupled to respective outboard ends of the first and second horizontal stabilizers.
However, Eller teaches that the flight stabilizer (43) further comprises first and second horizontal stabilizers (Para 0081: “Elevator 43 includes a left elevator and a right elevator on opposite sides”) coupled to and extending laterally from the tailboom and first and second vertical fins (45) coupled to respective outboard ends of the first and second horizontal stabilizers (Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Nagatsu by having the stabilizer comprise first and second horizontal stabilizers coupled to and extending laterally from the tailboom and first and second vertical fins coupled to respective outboard ends of the first and second horizontal stabilizers as disclosed by Nagatsu. One of ordinary skill in the art would have been motivated to make this modification to provide additional yaw control while protecting the pusher propeller from ground strikes.
For claim 22, Nagatsu as modified discloses the rotorcraft as recited in claim 1 but fails to disclose that the flight stabilizer further comprises a central vertical fin on an underside of the tailboom to provide yaw stability and to protect the pusher propeller from ground strikes.
However, Eller teaches that the flight stabilizer (43) further comprises a central vertical fin on an underside of the tailboom (shown in Fig. 1-2) to provide yaw stability and to protect the pusher propeller from ground strikes.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Nagatsu by having the flight stabilizer further comprise a central vertical fin on an underside of the tailboom to provide yaw stability and to protect the pusher propeller from ground strikes as disclosed by Nagatsu. One of ordinary skill in the art would have been motivated to make this modification to provide additional yaw stability while further protecting the pusher propeller from ground strikes.
For claim 24, Nagatsu discloses a rotorcraft (Fig. 16) having an engine powered mode and an autorotation mode, the rotorcraft comprising:
a fuselage (2);
a tailboom (tailboom 9) coupled to and extending aftwardly from the fuselage;
a flight stabilizer (98, as it stabilizes flight) coupled to the tailboom (at least indirectly coupled to the tailboom 9 through intermediate members such as the fuselage and 3, 4, and 5);
an engine (12) disposed within the fuselage (Fig. 3);
a drivetrain (Fig. 4-6) configured to receive torque and rotational energy from the engine (12) in the engine powered mode;
a main rotor system (7) coupled to the drivetrain and rotatable to generate lift and forward thrust for the rotorcraft in the engine powered mode (Col 3, lines 17-18, “A power plant for driving the main rotor 7”), the main rotor system including a plurality of rotor blades (7) coupled to a rotor hub (Fig. 4) such that each rotor blade has a pitching degree of freedom (Col 4, lines 1-3: “a main rotor pitch control system 35 to vary the cyclic pitch and collective pitch of the main rotor”) and a flapping degree of freedom (Col 4, lines 4-6: “The main rotor may be of any known type, such, for example, as articulated type, seesaw type or rigid type”; seesaw types being characterized by having a flapping degree of freedom); and
a pusher propeller (8) coupled to the drivetrain and rotatable to generate forward thrust for the rotorcraft in the engine powered mode (Col 3, lines 36-37, “a reduction gear box 17 in the driving system for the propeller 8”), the pusher propeller coupled to the tailboom (8 coupled to 9, shown in detail in Fig. 11) and positioned aft of the flight stabilizer (pusher 8 aft of stabilizer 98); and
a tail rotor system (4, 5, and 10) coupled to the drivetrain (Col 3, lines 21-23, “A driving shaft 9 for a tail rotor 10 is extending rearwardly from the rear end of the fuselage”) and rotatable to generate anti-torque thrust for the rotorcraft in the engine powered mode (able to rotate for that purpose), the tail rotor system coupled to the tailboom (4, 5, and 10 all coupled at the end of tailboom 9) and positioned aft of the pusher propeller (Fig. 1, tail located aft of pusher propeller) such that the propeller is interposed between the flight stabilizer and the tail rotor system (pusher 8 between stabilizer 98 and tail rotor system 4, 5, 10),
but fails to disclose that in the autorotation mode the pusher propeller is aerodynamically driven responsive to airflow therethrough and the drivetrain is configured to receive torque and rotational energy from the pusher propeller to the main rotor system to counteract main rotor speed decay and aid in main rotor speed recovery and
wherein, in the autorotation mode, a glide speed of the rotorcraft is controlled responsive to cyclic pitch control and rotor blade flapping of the main rotor system such that the pusher propeller acts solely as a wind turbine.
However, Eller teaches that in the autorotation mode the pusher propeller is aerodynamically driven responsive to airflow therethrough (Para 0087, “With the propeller 42 in a windmill-brake state, the airflow will rotate the propeller 42”) and the drivetrain is configured to receive torque and rotational energy from the pusher propeller to the main rotor system to counteract main rotor speed decay and aid in main rotor speed recovery (“which will subsequently drive rotation of the main rotor assembly 18 and thus maintain rotor speed for controlled flight”) and
wherein, in the autorotation mode, a glide speed of the rotorcraft is controlled responsive to cyclic pitch control and rotor blade flapping of the main rotor system (intended use; as Nagatsu teaches the cyclic pitch control and rotor blade flapping are structurally present and controlled by a controller, the glide speed would necessarily be controlled by nature of changing these variables) such that the pusher propeller acts solely as a wind turbine (Para 0087: “a position that functions in a windmill-brake state (generating power with an increased drag)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Nagatsu by providing a drivetrain in which the shaft of the pusher propeller can drive the main rotor such that the drivetrain is configured to receive torque and rotational energy from the pusher propeller to the main rotor system to counteract main rotor speed decay and aid in main rotor speed recovery and wherein, in the autorotation mode, a glide speed of the rotorcraft is controlled responsive to cyclic pitch control and rotor blade flapping of the main rotor system such that the pusher propeller acts solely as a wind turbine as disclosed by Eller. One of ordinary skill in the art would have been motivated to make this modification “to achieve an optimal sink rate or glide slope ratio. Propeller 42 also helps by providing additional directional stability when there is low yaw axis control power from the coaxial rotors, such as in autorotation. The ability to fly aircraft 10 in a nose down attitude in autorotation also improves pilot visibility glide slope ratio due to reduced fuselage drag aligned with the airflow.” (Para 0087).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642